Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 1 of 6 Pageid#: 1319




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

  STEVE RIDDICK,                              )
                                              )
         Plaintiff,                           )      Case No. 7:20CV00081
                                              )
  v.                                          )      MEMORANDUM OPINION
                                              )
  JEFFREY B. KISER, et al.,                   )      By:    Hon. Thomas T. Cullen
                                              )             United States District Judge
         Defendants.                          )


         Plaintiff Steve Riddick, proceeding pro se, filed this prisoner civil rights action under

  42 U.S.C. § 1983. Among many others, he named April Mullins (sometimes also referred to as

  Mullens), a nurse, and C. Combs, a correctional officer, as defendants. An attorney with the

  Office of the Attorney General of Virginia (“OAG”) waived service for many defendants in

  the case, but she notified the court that she was unable to waive service for Mullins or Combs

  because they were no longer employed by the Virginia Department of Corrections (“VDOC”)

  when the case was served, and thus were not represented by the OAG at that time.

         The United States Marshals Service accomplished personal service on Mullins and

  Combs in January 2021. In March 2021, Riddick filed motions for default judgment against

  Combs and Mullins. These parties—who are now represented by counsel—have responded

  to the substance of Riddick’s claims and objected to Riddick’s request for entry of default

  judgment. After review of the record, the court concludes that default judgment is not

  appropriate and that Riddick’s motion seeking reconsideration of a separate order by the

  magistrate judge must be denied.
Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 2 of 6 Pageid#: 1320




                                       RELEVANT BACKGROUND

          According to counsel’s brief in response to Riddick’s motion for default judgment

  (ECF No. 146), shortly after being served in January 2021, Combs contacted the OAG and

  obtained representation. Counsel states that, at that time, she inadvertently failed to note an

  appearance or submit a waiver of service on his behalf.1 After Riddick filed a motion seeking

  default judgment against Combs in March 2021, counsel then noted an appearance on his

  behalf and objected to default judgment being entered against him. Counsel argues that,

  because of confusion over the names of the numerous defendants in the case, Combs’s

  prompt response once he was served, and the fact that the amended complaint fails to state a

  § 1983 claim against Combs, default judgment is not warranted. Specifically, counsel

  represents that Combs’s name is only mentioned in the caption of the amended complaint.2

          April Mullins was also served with the amended complaint in January 2021, but the

  court did not receive a response from her. After Riddick moved for default judgment, a clerk’s

  entry of default was docketed as to April Mullins on March 24, 2021,3 and the court directed

  Mullins to respond within 14 days. Counsel noted an appearance on April 6, 2021, and moved

  on Mullins’s behalf for an extension of time to file a response to the amended complaint.

  Mullins’s counsel has not filed objections to the motion for default judgment.


          1   Counsel states in her brief, “[I]t appears from the docket sheet that a document was mistakenly filed
  on behalf of [Combs] in conjunction with the other Defendants represented by [counsel], therefore making it
  appear as though [Combs] was already represented,” although no notice of appearance or waiver of service had
  been filed for him. (Resp. pg. 2, ECF No. 146. ) The court notes that several docket entries for counsel’s filings
  in this case also inadvertently included April Mullins months before she was represented.

          2   In opposition to this argument, Riddick states his belief that he has alleged a claim against Combs
  related to a loss of personal property items. (Resp. pg. 1, ECF No. 154.)

          3   Riddick then filed a second motion for default judgment against Mullins.

                                                        -2-
Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 3 of 6 Pageid#: 1321




                                          DISCUSSION

         Under Federal Rule of Civil Procedure 55(a), when a party “has failed to plead or

  otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must enter the

  party’s default.” Thereafter, whether to grant default judgment or set aside a default for good

  cause shown is within the court’s discretion, “although the Fourth Circuit has a strong policy

  that cases be decided on the merits.” Garnier-Thiebaut, Inc. v. Castello, 1935 Inc., No. CV SDT-

  17-3632, 2019 WL 6696694, at *1 (D. Md. Dec. 6, 2019); United States v. Shaffer Equip. Co., 11

  F.3d 450, 462 (4th Cir. 1993). “However, default judgment is appropriate when the adversary

  process has been halted because of an essentially unresponsive party.” Id. More broadly

  speaking,

                when deciding whether to set aside an entry of default, a district
                court should consider whether the moving party has a
                meritorious defense, whether it acts with reasonable promptness,
                the personal responsibility of the defaulting party, the prejudice
                to the party, whether there is a history of dilatory action, and the
                availability of sanctions less drastic.

  Payne ex rel. Estate of Calzada v. Brake, 439 F.3d 198, 204-05 (4th Cir. 2006). Further, as noted

  above, the Fourth Circuit has “repeatedly expressed a strong preference that, as a general

  matter, defaults be avoided and that claims and defenses be disposed of on their merits.”

  Colleton Preparatory Academy v. Hoover Universal, 616 F.3d 413, 417 (4th Cir. 2010). “Any doubts

  about whether relief should be granted should be resolved in favor of setting aside the default

  so that the case may be heard on the merits.” Tolson v. Hodge, 411 F.2d 123, 130 (4th Cir. 1969).

         On this record, the court cannot find that the litigation has been halted or delayed by

  parties intentionally refusing to respond or otherwise defend this action. The record reflects

  that most defendants in the case who were still employed by the VDOC responded promptly

                                                -3-
Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 4 of 6 Pageid#: 1322




  to the amended complaint. Thus, the primary cause for Combs’s and Mullins’s delayed

  responses was the fact that they had left employment of the VDOC before the case was served.

  Once served with the amended complaint, Combs promptly contacted counsel for

  representation and filed his opposition to the motion for default judgment. Mullins did not

  respond as quickly after being served, but when warned of the impending entry of default, she

  immediately contacted counsel for assistance and sought additional time to respond to the

  complaint. Mullins’s failure to respond directly to the motions for default judgment rests with

  counsel and will not be held against Mullins herself when she is clearly now seeking to defend

  against Riddick’s claims.

         Moreover, the record indicates that both Combs has a potentially valid defenses against

  Riddick’s claims. The amended complaint does not describe, from Riddick’s personal

  knowledge, any action that Combs took to deprive Riddick of his property items. See Ashcroft

  v. Iqbal, 556 U.S. 662, 676 (2009) (“[A] plaintiff must plead that each Government-official

  defendant, through the official’s own individual actions, has violated the Constitution.”). Thus,

  Combs has a meritorious defense.

         Mullins also has a potentially meritorious defense. The amended complaint alleges that

  on April 5, 2019, after Riddick was injured in an altercation with officers, sprayed with mace,

  and placed in ambulatory restraints, Mullins failed to provide him with an inhaler or an ice

  pack or pain pills for rib pain. (Am. Compl. ¶¶ 14–15, ECF No. 12.) Another nurse who also

  examined Riddick while he was in ambulatory restraints on April 5, 2019, Mary Cantrell,

  moved for and was granted summary judgment on the ground that Riddick failed to exhaust

  administrative remedies as required under 42 U.S.C. § 1997e(a). (See Mem. Op. pgs. 8, 13–14,


                                                -4-
Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 5 of 6 Pageid#: 1323




  ECF No. 156.) Thus, it is likely that Mullins could also raise a meritorious affirmative defense

  to Riddick’s claims against her.

          Finally, the court cannot find that Riddick was prejudiced by Combs’s and Mullins’s

  failure to respond in a timely manner. Indeed, Riddick himself has caused far more delay

  through his repeated attempts to amend his complaint and add additional defendants.

  Considering the totality of the circumstances, the court does not find that any sanctions for

  these defendants’ defaults are warranted, let alone a sanction as drastic as default judgment.

  For the reasons stated, the court concludes that default judgment is not warranted against

  Combs or Mullins.

          On a separate issue, Riddick seeks reconsideration of the magistrate judge’s order

  entered March 12, 2021, denying his motion to subpoena medical documentation showing

  which nurses or other medical staff members failed to make appointments for Riddick sooner

  so that he can add § 1983 claims against such individuals. It is well established, however, that

  a nurse or other staff member cannot overrule a doctor’s medical judgment regarding a

  patient’s need for a medical appointment or the lack thereof. See Patterson v. Smith, No.

  1:20CV202(AJT/MSN), 2020 WL 6928614, at *7 n.10 (E.D. Va. Nov. 24, 2020) (citing other

  cases). As such, the court agrees with the magistrate judge that the records sought would not

  support any viable § 1983 claim against anyone related to Riddick’s Amended Complaint.4

  Therefore, Riddick’s motion (ECF No. 158) will be denied.




          4 The court also notes that by opinion and order entered March 29, 2021, the court granted summary
  judgment for several medical defendants upon finding that Riddick had failed to prove exhaustion of
  administrative remedies as required under 42 U.S.C. § 1997e(a).

                                                    -5-
Case 7:20-cv-00081-TTC-PMS Document 189 Filed 05/25/21 Page 6 of 6 Pageid#: 1324




         The clerk is directed to send copies of this memorandum opinion and accompanying

  order to plaintiff and to counsel of record for defendants.

         ENTERED this 25th day of May, 2021.


                                                     /s/ Thomas T. Cullen________________
                                                     HON. THOMAS T. CULLEN
                                                     UNITED STATES DISTRICT JUDGE




                                               -6-
